Appeals by defendant from three judgments of the Supreme Court, Queens County (Rotker, J.), all rendered November 18, 1982, convicting him of attempted possession of a weapon in the third degree, attempted sale of a controlled substance in the third degree, and criminal sale of a controlled substance in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
A review of the record fails to sustain defendant’s claim of confusion and misunderstanding at either the pleas or at sentencing. The plea allocutions were complete and thorough. The court’s promises were clear with respect to the sentences to be imposed; and defendant indicated that he understood the promises and did not wish to withdraw his pleas.
In any event, the defendant has failed to preserve his claimed errors for appellate review (People v Pellegrino, 60 NY2d 636). O’Connor, J. P., Brown, Lawrence and Eiber, JJ., concur.